Per Curiam,
The proceedings in this case, as shown by the record proper, were entirely regular. The final order recites the fact that the license was refused after hearing, and therefore it is to be presumed, in the absence of anything to show the contrary, that the applicant had such hearing as the statute contemplates, and that the license was refused for a legal reason. This presumption is not rebutted or weakened by the fact that the order does not recite the reason. This has been decided so many times that it is unnecessary to refer to the cases. Nor is the presumption rebutted by anything that is contained in the opinion filed by the president judge of the quarter sessions. Indeed, that opinion shows affirmatively that the order was based on the conclusion reached by the court that a license in the place asked for is not necessary. This conclusion is rested upon the knowledge of the court of the local conditions and the fact that there were already sufficient licensed places in that locality, and it cannot be successfully denied, under the decisions, that the court was fully warranted in acting on such knowledge: Kelminski’s License, 164 Pa. 231; Gross’s Appeal, 1 Pa. Superior Ct. 640. The contention that the order should be reversed because the conclusion reached by the court was against the preponderance of evidence produced at the hearing, cannot be sustained. The evidence is not part of the record, and therefore the judgment of the court below, as to whether it preponderated for or against the application, must be taken as conclusive.
The order is affirmed.